DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant has submitted amendments to the claims on 08/17/2022. Claims 2 and 11 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, and 7-10, 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dinev et al (US PUB. 20150213838, herein Dinev) in view of Lee et al (US PUB. 20130258063, herein Lee) in further view of Filipovic (US PUB. 20060048025). 

Regarding claims 1 and 10, Dinev teaches A method/system for diagnosing a manufacturing line having at least one automation element, the method/system comprising: 
receiving, at a processor, operation data from the at least one automation element (0017 lines 27-30, “In the event of a malfunction of the production line, the line motion control unit sends an error signal to the PLC, and subsequently the PLC sends a trigger signal containing the time of stoppage information to the single board computer”); 
determining a trigger condition based on the operation data from the at least one automation element, wherein the trigger condition [comprises: faulty part detection or out of specification parts] (0017 lines 27-40, “In the event of a malfunction of the production line, the line motion control unit sends an error signal to the PLC, and subsequently the PLC sends a trigger signal containing the time of stoppage information to the single board computer…Upon receiving the trigger signal, the computer instructs the event recording SW that an malfunction or interruption has occurred and instructs the SW to generate individual video files based on the start time and stop parameters in the PLC trigger command”, malfunction of the production line corresponds to a trigger condition.);
determining a time period based on the trigger condition comprising a predetermined amount of time before and after the trigger condition (0024 “FIG. 3 shows an example of several trigger time windows generated in response to a detected malfunction… A malfunction is detected at time indicated by "malfunction" and thereafter, trigger signal generator 264 generates trigger signal A… The trigger signals may have the same time windows or may have different time windows… trigger time window A 355A causes a selection of a plurality of frames or the multiplicity of frames of the circular buffer significantly before the malfunction and some after the malfunction”, 0017 lines 37-41 “Each video file contains the start and stop time along with the recording duration…SW generates a single movie (AVI or MPEG4) where the first frame in the movie is defined by the start time contained in the trigger signal or trigger packet and a number of frames is defined by the duration in the trigger packet or trigger signal”, 0023 “generating the corresponding video file the SW can be instructed how many frames pre (start time) and how many frames post (stop time) event to record from each camera, based on the start time and stop parameters in the PLC trigger command” Feed-back data corresponds to the frames. Number of frames are defined by the trigger signal. Trigger signal A includes a time window A that is predetermined amount of time before and after the malfunction which is the trigger condition. This time window causes for the selection of a plurality of frames. This window which is a predetermined amount of time before and after corresponds to the time-frame.), [wherein the time period is different for different trigger conditions];
capturing feed-back data at a data collection device associated with the at least one automation element for the determined time period (0017 lines 5-7, “cameras are located in such way, so they can "see" the operation of the production line.” 0017 lines 37-41 “Each video file contains the start and stop time along with the recording duration…SW generates a single movie (AVI or MPEG4) where the first frame in the movie is defined by the start time contained in the trigger signal or trigger packet and a number of frames is defined by the duration in the trigger packet or trigger signal”); 
tagging the feed-back data to include the trigger condition  (fig. 3 0024 lines 16-22 “malfunction is detected at time indicated by "malfunction" and thereafter, trigger signal generator 264 generates trigger signal A…trigger time window A 355A causes a selection of a plurality of frames or the multiplicity of frames of the circular buffer significantly before the malfunction and some after the malfunction”, 0008 “multiplicity of frames based upon the trigger time window and the unique timestamp associated with each of the multiplicity of frames” , A malfunction is a trigger condition. Malfunctions as shown in fig. 3 are recorded by frame. Each frame gets tagged with a unique timestamp.), the time period (0023 “generating the corresponding video file the SW can be instructed how many frames pre (start time) and how many frames post (stop time) event to record from each camera, based on the start time and stop parameters in the PLC trigger command”), [and at least one part associated with the trigger condition] 
determining, for the feed-back data, a time-frame related to the trigger condition comprising a predetermined amount of time before and after the trigger condition (0024 “FIG. 3 shows an example of several trigger time windows generated in response to a detected malfunction… A malfunction is detected at time indicated by "malfunction" and thereafter, trigger signal generator 264 generates trigger signal A… The trigger signals may have the same time windows or may have different time windows… trigger time window A 355A causes a selection of a plurality of frames or the multiplicity of frames of the circular buffer significantly before the malfunction and some after the malfunction”, 0017 lines 37-41 “Each video file contains the start and stop time along with the recording duration…SW generates a single movie (AVI or MPEG4) where the first frame in the movie is defined by the start time contained in the trigger signal or trigger packet and a number of frames is defined by the duration in the trigger packet or trigger signal”, Feed-back data corresponds to the frames. Number of frames are defined by the trigger signal. Trigger signal A includes a time window A that is predetermined amount of time before and after the malfunction which is the trigger condition. This time window causes for the selection of a plurality of frames. This window which is a predetermined amount of time before and after corresponds to the time-frame.), wherein the time-frame is based on a type of the trigger condition (0008 “generating a trigger signal having a trigger time window based upon a detected malfunction of the production equipment occurring at a malfunction time”, a trigger time window which corresponds to the time frame is based on a detected malfunction. Detected malfunction corresponds to a type of trigger condition.); 
and storing the feed-back data relating to the trigger condition in association with the operation data and trigger condition  (0017 lines 42-45, “The video files are transferred to the file server also connected to the factory LAN. The operator monitoring the production line operation from his control computer can access the stored files from the file server, and view them”.).
Dinev does not teach wherein the time period is different for different trigger conditions, wherein the trigger condition comprises: faulty part detection or out of specification parts, to reflect at least one part associated with the trigger condition.
Lee does teach does teach wherein the trigger condition comprises: faulty part detection or out of specification parts (0024)
and at least one part associated with the trigger condition (0025) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the manufacturing line video capturing of error teachings of Dinev with the inspection of items teachings of Lee since Lee teaches a means for improved quality inspecting system for automatic production lines (0024-0025, 0004). 
Dinev and Lee do not teach and at least one part associated with the trigger condition.
Filipovic teaches wherein the time period is different for different trigger conditions (0048 “a first rolling window duration (of, say, five seconds) could be used when storing data as temporally corresponds to a first operating condition trigger and a second rolling window duration (of, say, ten seconds) could be used when storing data as temporally corresponds to a second, different operating condition trigger”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the manufacturing line video capturing of error teachings of Dinev and the inspection of items teachings of Lee with the diagnostic data gathering teachings of Filipovic since Filipovic teaches a means for facilitating a causative analysis regarding equipment failure in an automated and unattended manner (abstract 0016).

Regarding claim 10, Dinev further teaches at least one data collection device for collecting feed-back data related to the at least one automation element (0017); 
and at least one server module configured to receive the operation data (0017).

Regarding claim 3, Dinev, Lee and Filipovic teach the method of Claim 1.
Dinev further teaches wherein the capture time period includes a pre-event capture period occurring before the trigger condition (0017 lines 49-51, “the different cameras contain different time sequence information, the operator can monitor what was the line condition before, during and after the interruption.”)

Regarding claim 4, Dinev, Lee and Filipovic teach the method of Claim 3.
Dinev teaches wherein the capture time period includes a post-event capture period occurring after the trigger condition (0017 lines 49-51, “the different cameras contain different time sequence information, the operator can monitor what was the line condition before, during and after the interruption.”)

Regarding claim 5, Dinev, Lee and Filipovic teach the method of Claim 1.
Dinev further teaches wherein the operation data is received from an automation controller that controls operation of the automation element (0017 lines 3-5 “the production line motion is controlled and monitored by a motion controller which is connected to an industrial programmable logic controller (PLC).”), and wherein the trigger condition and the data collection include a configurable setting independent of the automation controller (0019 lines “a trigger signal generator 164 for generating trigger signals based upon the malfunction detector”, 0021 lines “Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images” The trigger condition is set by the malfunction detector which is independent of the PLC. 0021 shows that the generated video is done independent of the PLC since the computer which is represented in figure 1 as 112 and is not part of the PLC instructs for the data collection to take place.)

Regarding claim 7, Dinev, Lee and Filipovic teach the method of Claim 1.
Dinev further teaches wherein tagging further comprises: inserting a pre-event time stamp within the feed-back data (fig. 3, 0024 lines 19-22 “In this example, trigger time window A 355A causes a selection of a plurality of frames or the multiplicity of frames of the circular buffer significantly before the malfunction”, 0008 “multiplicity of frames based upon the trigger time window and the unique timestamp associated with each of the multiplicity of frames”).

Regarding claim 8, Dinev, Lee and Filipovic teach the method of Claim 1.
Lee further teaches wherein tagging comprises: inserting an indication whether a fault has been detected, whether a part has been rejected or whether a machine state change has been detected (0024-0025, an indication of a fault in the product has been added and the faulty product is moved to a faulty product depository).

Regarding claims 9/12, Dinev, Lee and Filipovic teach the method/system of Claims 1 and 10.
Lee teaches wherein tagging comprises: inserting a part-tag associated with a particular part travelling through the manufacturing line (0024-0025).

Regarding claim 13, Dinev, Lee and Filipovic teach the system of Claim 10.
Dinev teaches wherein the at least one data collection device comprises: 
a memory (0017 lines “Upon receiving the trigger signal, the computer instructs the event recording SW that an malfunction or interruption has occurred and instructs the SW to generate individual video files…each stream of images from each camera is stored locally into the computer memory”); 
wherein the at least one data collection device is configured to continuously collect feed-back data and store the data in the memory (0017 lines 42-45, “The video files are transferred to the file server also connected to the factory LAN. The operator monitoring the production line operation from his control computer can access the stored files from the file server, and view them” Videos are stored on the server.)

Regarding claim 14, Dinev, Lee and Filipovic teach the system of Claim 10.
Dinev teaches wherein the at least one server module receives operation data from an automation controller that controls operation of the automation element (0017 lines 3-5 “the production line motion is controlled and monitored by a motion controller which is connected to an industrial programmable logic controller (PLC).”), and the at least one server module triggers the data collection device with a configurable setting independent of the automation controller (0019 lines “a trigger signal generator 164 for generating trigger signals based upon the malfunction detector”, 0021 lines “Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images” The trigger condition is set by the malfunction detector which is independent of the PLC. 0021 shows that the generated video is done independent of the PLC since the computer which is represented in figure 1 as 112 and is not part of the PLC instructs for the data collection to take place.)

Regarding claim 15, Dinev, Lee and Filipovic teach the system of claim 14.
Dinev teaches wherein the configurable setting includes a pre-event capture time (0017 lines 49-51, “the different cameras contain different time sequence information, the operator can monitor what was the line condition before, during and after the interruption.”) and a post-event capture time (0017 lines 49-51, “the different cameras contain different time sequence information, the operator can monitor what was the line condition before, during and after the interruption.”).

Regarding claim 16, Dinev, Lee and Filipovic teach the system of Claim 10.
Dinev wherein the at least one data collection device is separate and independent of the manufacturing line (fig. 1, The camera which is the data collection device is separate and independent of the production line 100.)

Regarding claim 17, Dinev, Lee and Filipovic teach The system of Claim 10.
Dinev further teaches wherein the at least one server module triggers the at least one data collection device via an application programming interface of the at least one data collection device (0021 lines “Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images”)

Regarding claim 18, Dinev, Lee and Filipovic teach the system of Claim 10 wherein the system further comprises: 
Dinev teaches at least one data collection server in communication with the at least one data collection device and configured to store the collected feed-back data received from the at least one data collection device (0017 lines 42-45, “The video files are transferred to the file server also connected to the factory LAN. The operator monitoring the production line operation from his control computer can access the stored files from the file server, and view them” Videos are stored on the server.)

Regarding claim 19, Dinev, Lee and Filipovic teach the system of Claim 18.
Dinev further teaches wherein the at least one data collection server stores the collected feed-back data for a predetermined storage period (0021 lines 5-10, “A sequence of predetermined number (N) of the appended image frames is stored into the computer 112 memory frame by frame in circular buffer 155, thus providing a loop recording of the images in is such ways, that loop contains the last N images all the time”, The N images that are stored is predetermined storage period.)
Regarding claim 20, Dinev, Lee and Filipovic teach The system of Claim 10.
Dinev teaches wherein the at least one server module comprises:
 a processor (0018 “a malfunction detector detects a conveyer belt stoppage in the production equipment moving articles being manufactured from one station to another station”, the malfunction detector has a processor.) 
a diagnostic module that, via the processor, determines the events from the operation data and identifies trigger conditions (0018 “a malfunction detector detects a conveyer belt stoppage in the production equipment moving articles being manufactured from one station to another station” 0019 “a trigger signal generator 164 for generating trigger signals based upon the malfunction detector”, Malfunction detector detects a malfunction and identifies trigger conditions which then causes a trigger generator to generate a trigger signal.); 
a camera trigger module that, responsive to the trigger conditions received from the diagnostic module, generates a trigger (0021 “Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images”, The computer acts camera trigger module.); 
a camera application programming interface that receives the trigger from the camera trigger module and triggers the camera to provide the predetermined time period of collected feed-back data to the diagnostic module (0021 “Upon receiving the trigger signal the computer instructs the SW 114 to generate video file comprising of the last N images”, The N images are the predetermined time period of data.), wherein the diagnostic module outputs the predetermined time period of collected feed-back data to an end user (0017 lines 42-45, “The video files are transferred to the file server also connected to the factory LAN. The operator monitoring the production line operation from his control computer can access the stored files from the file server, and view them”)

Regarding claim 21, Dinev, Lee and Filipovic teach the method of claim 7, 
Dinev further teaches further comprising: providing the feed-back data outside of the pre-event and post-event time period (fig. 3 0024 lines 16-22 “malfunction is detected at time indicated by "malfunction" and thereafter, trigger signal generator 264 generates trigger signal A…trigger time window A 355A causes a selection of a plurality of frames or the multiplicity of frames of the circular buffer significantly before the malfunction and some after the malfunction”, 0008 “multiplicity of frames based upon the trigger time window and the unique timestamp associated with each of the multiplicity of frames”  As can be seen in fig. 3 trigger A contains reflects at least one part associated with the trigger condition since it contains part of the malfunction. This is further tagged since all frames get tagged with a unique time stamp. A malfunction is outside of a pre-event and post-event time frame since it is the event.)

Response to Arguments
Applicant’s arguments, filed 08/17/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dinev et al (US PUB. 20150213838, herein Dinev) in view of Lee et al (US PUB. 20130258063, herein Lee) in further view of Filipovic (US PUB. 20060048025).
Applicant argues on page 7 that the cited prior art does not teach that the size of the trigger recording is based on the specific type of malfunction. However, Filipovic does teach this since Filipovic teaches for different operating condition triggers different size trigger recording durations (0048).
	Applicant makes similar arguments for claim 10 which is similarly rejected. 	
	Therefore, claims 1 and 10 and their respective dependent claims are rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116